Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 have been examined.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,5,7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryder (US 2017/0169683).
As per claim 1, Ryder shows a fire detection system comprising: 
a transmitter including a light source configured to send an optical signal (Fig. 3; Para. 17; the system 100 includes a transmitter to output analog value of light beam); and 
5a receiver comprising: a detector configured to detect the optical signal sent from the light source through a predetermined light propagation section  (Fig. 3; gas sensor 140; Para. 14; light sensor, or humidity senor is not different from a receiver); 

a determiner configured to determine whether or not there is a 15fire by comparing at least one of the first gas concentration, the first smoke concentration, and the first temperature calculated by the signal processing unit with at least one of the second gas concentration, the second smoke concentration, and the second temperature in the surroundings acquired by the sensor (Para. 53,57,67).
As per claim 3, Ryder shows the sensor includes at least one of a gas sensor configured to measure the second gas concentration around the receiver, a smoke detector configured to measure the second smoke concentration around the receiver, and a temperature sensor configured to measure the second temperature around the receiver (Para. 20, 13-14,53,57,67; Fig. 3). 
As per claim 5, Ryder shows the determiner is configured to calculate a difference between at least one of the first gas concentration, the first smoke concentration, and the first temperature in the predetermined light propagation section of the optical signal 25calculated by the 
As per claim 7, it corresponds to claim 1; it is therefore rejected for the similar reason set forth. 
Allowable Subject Matter
Claims 2,4,6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HOI C LAU/Primary Examiner, Art Unit 2689